DETAILED ACTION
Status of Claims
1.	As per the submission to the Office filed on 05/24/2022, the following represents the changes from the previous claims: Claims 1, 10, 15, and 17-19 were amended and Claim 11 was canceled. Claims 1-10 and 12-19 are presented for examination. 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1-6, 10, and 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barcelo (US Patent Publication 2008/0045116) in view of Bach (US 4,461,116).  
a. Regarding claim 1, Barcelo teaches an attachment mechanism 72 configured to maintain connection between a first pet component 14 and a second pet component 14 [Each connecting rod 72 includes a pair of rod prong sections 74 [0123];  each rod prong section 74 defines a corresponding rod prong stem 78 having a predetermined stem length and stem width; rod prong stems 78 are typically configured and sized for being substantially fittingly insertable into corresponding connector coupling apertures 36 for releasably coupling a pair of connector components 14 together [0124]], the attachment mechanism 72 comprising an elongated body including a stem portion 78 having a stem width measured perpendicular to an axis extending longitudinally through the elongated body [rod prong stem 78 having a predetermined stem length and stem width [0124]]; a first stop 76 disposed adjacent an end of the elongated body and having a first width measured perpendicular to the axis [locking flange 76 located substantially adjacent a distal tip [0123]], the first stop configured to engage an interior of the first pet component 14; and a second stop 80 disposed on the elongated body and spaced from the first stop [rod flange 80 extends radially outwardly from the connecting rod 72 intermediate the rod prong sections 74 [0126]], the second stop 80 having a second width measured perpendicular to the axis, wherein the first width and the second width are larger than the stem width [FIG. 9f], and wherein the first stop 76 is configured to limit removal of the second pet component from the first pet component [rod prong stems 78 are typically configured and sized for being substantially fittingly insertable into corresponding connector coupling apertures 36 for releasably coupling a pair of connector components 14 together [0124]].
	Barcelo does not specifically teach the second stop is configured to engage the interior of the first pet component separate from the first stop and limit removal of the second pet component from the first pet component. Bach teaches second stop 5 [an annular flange 5 in the middle portion, col. 2 lines 60-61] is configured to engage the interior of first pet component 9a separate from first stop 6a [recesses 7 will form a recess having a double width 2x adapted to receive the flange 5, col. 3 lines 12-13, FIG. 6] and limit removal of second pet component 9b from the first pet component [to provide a connecting member which, when pressed into a pair of complementary coupling holes, will exert a considerably increased coupling force, so as to interlock the two adjacent components, col. 1 lines 25-28] for the purpose of providing an attachment mechanism for detachably interconnecting a pair of toy building elements with a second stop to engage the interior of a first pet component and exert an increased coupling force to interlock two adjacent components.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanism taught by Barcelo to include a second stop configured to engage the interior of the first pet component separate from a first stop and limit removal of the second pet component from the first pet component as taught by Bach because doing so would have provided an attachment mechanism for detachably interconnecting a pair of toy building elements with a second stop to engage the interior of a first pet component and exert an increased coupling force to interlock two adjacent components. 
	b. Regarding claim 2, Barcelo in view of Bach teaches (references to Barcelo) the attachment mechanism of claim 1, wherein first stop 76 has a first shoulder engageable with an interior of first pet component 14 [rod prong stems 78 are typically configured and sized for being substantially fittingly insertable into corresponding connector coupling apertures 36 for releasably coupling a pair of connector components 14 together [0124]]. Barcelo in view of Bach teaches (references to Bach) the attachment mechanism of claim 1, wherein second stop 5 has a second shoulder [an annular flange 5 in the middle portion, col. 2 lines 60-61] engageable with an interior of first pet component 9a [recesses 7 will form a recess having a double width 2x adapted to receive the flange 5, col. 3 lines 12-13, FIG. 6].
	c. Regarding claim 3, Barcelo in view of Bach teaches (references to Barcelo) the attachment mechanism of claim 1, wherein first stop 76 has a first thickness and second stop 80 has a second thickness that is smaller than the first thickness [FIG. 9f]. 
d. Regarding claim 4, Barcelo in view of Bach teaches (references to Bach) the attachment mechanism of claim 1, wherein first stop 6a is at least partially cylindrically-shaped [annular beads 6a, col. 2 lines 59-60] and wherein second stop 5 is at least partially cylindrically-shaped [an annular flange 5 in the middle portion, col. 2 lines 60-61; FIGS. 4-6].
e. Regarding claim 5, Barcelo in view of Bach teaches (references to Barcelo) the attachment mechanism of claim 1, wherein first stop 76 has a width that is approximately equal to a width of second stop 80 [FIG. 9f].
f. Regarding claim 6, Barcelo in view of Bach teaches (references to Barcelo) the attachment mechanism of claim 1, wherein the end is a first end and attachment mechanism 72 further comprises a third stop 76 disposed at a second end of the elongated body that is opposite the first end [connecting rod 72 includes a pair of rod prong sections 74 extending in a substantially collinear yet opposite direction relative to each other. The rod prong sections 74 are provided with a corresponding connecting rod locking flange 76 located substantially adjacent a distal tip thereof [0123]]. 
g. Regarding claim 10, Barcelo teaches a pet component attachment system including a first pet component 14 having a first hole 36 and a second pet component 14 with a second hole 36 [connector coupling apertures 36 for releasably coupling a pair of connector components 14 together [0124]]; and an attachment mechanism 72 including a body with a first end configured to be inserted into and secured to the first pet component via first hole 36, and a second end configured to be inserted into and secured to the second pet component via the second hole 36 [connecting rod 72 includes a pair of rod prong sections 74 extending in a substantially collinear yet opposite direction relative to each other. The rod prong sections 74 are typically substantially similar to the coupling prong 26 and are hence typically provided with a corresponding connecting rod locking flange 76 located substantially adjacent a distal tip thereof [0123]], wherein the first end includes a first stop 76 having a first shoulder engageable with an interior wall of the first pet component, the attachment mechanism further comprising a second stop 80 spaced from the first stop along the body, the second stop having a second shoulder engageable with first pet component 14 [rod prong stems 78 are typically configured and sized for being substantially fittingly insertable into corresponding connector coupling apertures 36 for releasably coupling a pair of connector components 14 together [0124]].
Barcelo does not specifically teach the second stop having a second shoulder engageable with the interior wall of the first pet component. Bach teaches second stop 5 [an annular flange 5 in the middle portion, col. 2 lines 60-61] having a second shoulder engageable with interior wall 7 of first pet component 9a [recesses 7 will form a recess having a double width 2x adapted to receive the flange 5, col. 3 lines 12-13, FIG. 6] for the purpose of providing an attachment mechanism for detachably interconnecting a pair of toy building elements with a second stop to engage the interior of a first pet component and exert an increased coupling force to interlock two adjacent components.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Barcelo to include a second stop configured to engage the interior of the first pet component separate from a first stop and limit removal of the second pet component from the first pet component as taught by Bach because doing so would have provided an attachment mechanism for detachably interconnecting a pair of toy building elements with a second stop to engage the interior of a first pet component and exert an increased coupling force to interlock two adjacent components.
h. Regarding claim 12, Barcelo in view of Bach teaches (references to Barcelo) the pet component attachment system of claim 11, wherein the second end of the attachment mechanism includes a third stop 76 having a third shoulder engageable with an interior wall of the second pet component 14 [connecting rod 72 includes a pair of rod prong sections 74 extending in a substantially collinear yet opposite direction relative to each other. The rod prong sections 74 are provided with a corresponding connecting rod locking flange 76 located substantially adjacent a distal tip thereof [0123]]. 
i. Regarding claim 13, Barcelo in view of Bach teaches (references to Barcelo) the pet component attachment system of claim 12, wherein the first stop 76 has a first thickness and the second stop 80 has a second thickness that is smaller than the first thickness [FIG. 9f]. 
j. Regarding claim 14, Barcelo in view of Bach teaches (references to Barcelo) the pet component attachment system of claim 12, wherein the second pet component 14 is spaced a first distance from the first pet component 14 when the first stop 76 is engaged with the interior wall of the first pet component 14, and the second pet component 14 is spaced a second distance from the first pet component 14 when the second stop 80 is engaged with first pet component 14, the second distance being smaller than the first distance.
Barcelo in view of Bach teaches (references to Bach) the pet component attachment system of claim 12, wherein second stop 5 [an annular flange 5 in the middle portion, col. 2 lines 60-61] is engaged with the interior wall of first pet component 9a [recesses 7 will form a recess having a double width 2x adapted to receive the flange 5, col. 3 lines 12-13, FIG. 6]. 

4. 	Claims 7 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barcelo (US Patent Publication 2008/0045116) in view of Bach (US 4,461,116) as applied to claim 6 above, and further in view of Choi et al. (WO 2017/026575).
a. Regarding claim 7, Barcelo in view of Bach teaches (references to Barcelo) the attachment mechanism of claim 6, having third stop 76. Barcelo does not specifically teach the third stop has a width that is larger than a width of the second stop. Choi teaches third stop 110 has a width that is larger than a width of second stop 133 for the purpose of providing an attachment mechanism for a toy with a third stop that has a width that is larger than a width of a second stop for easy tightening and simple fastening for improved usability.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanism taught by Barcelo in view of Bach to include the third stop width that is larger than a width of the second stop as taught by Choi because doing so would have provided an attachment mechanism for a toy with a third stop that has a width that is larger than a width of a second stop for easy tightening and simple fastening for improved usability.  
b. Regarding claim 8, Barcelo in view of Bach teaches (references to Barcelo) the attachment mechanism of claim 6, having first stop 76 and third stop 76. Barcelo further teaches first stop 76 has a curved portion [FIGS. 9e, 9f]. Barcelo in view of Bach does not specifically teach the third stop has a curved cap. Choi teaches third stop 110 has a curved cap [FIGS. 1-3] for the purpose of providing an attachment mechanism for a toy with a third stop that has a curved cap for easy tightening and simple fastening for improved usability. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanism taught by Barcelo in view of Bach to include the third stop that has a curved cap as taught by Choi because doing so would have provided an attachment mechanism for a toy with a third stop that has a curved cap for easy tightening and simple fastening for improved usability.

5. 	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Barcelo (US Patent Publication 2008/0045116) in view of Bach (US 4,461,116) as applied to claim 1 above, and further in view of Hansen (US Patent Publication 2012/0073514).
a. Regarding claim 9, Barcelo in view of Bach teaches (references to Bach) the attachment mechanism of claim 1, wherein second stop 5 has a shoulder defining a radial surface [an annular flange 5 in the middle portion, col. 2 lines 60-61; FIGS. 4-6] engageable with the interior of first pet component 9a [recesses 7 will form a recess having a double width 2x adapted to receive the flange 5, col. 3 lines 12-13, FIG. 6]. Barcelo in view of Bach does not specifically teach the second stop is defined by an annular wedge-shape and has a wedge surface opposite the radial surface. Hansen teaches second stop 90 is defined by an annular wedge-shape and has a wedge surface opposite a radial surface [second lip 90 inserts into the air chamber such that it cannot easily be removed [0020] FIG. 2] for the purpose of providing a pet toy connection mechanism with a wedge surface opposite a radial surface so as to effect connection with the interior of a pet component such that it cannot easily be removed. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanism taught by Barcelo in view of Bach to include the second stop defined by an annular wedge-shape and that has a wedge surface opposite the radial surface as taught by Hansen because doing so would have provided a pet toy connection mechanism with a wedge surface opposite a radial surface so as to effect connection with the interior of a pet component such that it cannot easily be removed.

6. 	Claims 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barcelo (US Patent Publication 2008/0045116) in view of Bach (US 4,461,116) and Choi et al. (WO 2017/026575).
a. Regarding claim 15, Barcelo teaches an attachment mechanism 72 configured to maintain connection between a first pet component 14 and a second pet component 14 [Each connecting rod 72 includes a pair of rod prong sections 74 [0123];  each rod prong section 74 defines a corresponding rod prong stem 78 having a predetermined stem length and stem width; rod prong stems 78 are typically configured and sized for being substantially fittingly insertable into corresponding connector coupling apertures 36 for releasably coupling a pair of connector components 14 together [0124]], attachment mechanism 72 comprising a stem having a first end and a second end [rod prong stem 78 having a predetermined stem length and stem width [0124]]; a first attachment point 76 configured to engage first pet component 14, first attachment point 76 disposed on the first end and having a first width [locking flange 76 located substantially adjacent a distal tip [0123]]; and a third attachment point 76 configured to engage the second pet component, the third attachment point disposed on the second end [Each connecting rod locking flange 76 extends substantially radially from the peripheral edge of a corresponding rod prong stem 78 [0124]; passage of the connecting rod locking flange 76 when the rod prong section 74 is being inserted in a connector coupling aperture [0125]].
Barcelo does not specifically teach a second attachment point configured to engage first pet component, the second attachment point disposed between the first end and the second end and having a second width. Bach teaches a second attachment point 5 [an annular flange 5 in the middle portion, col. 2 lines 60-61] configured to engage first pet component 9a [recesses 7 will form a recess having a double width 2x adapted to receive the flange 5, col. 3 lines 12-13, FIG. 6], second attachment point 5 disposed between the first end 6a and the second end 6b [annular beads 6a, 6b, col. 2 lines 59-60] and having a second width [an annular flange 5 in the middle portion, col. 2 lines 60-61] for the purpose of providing an attachment mechanism for detachably interconnecting a pair of toy building elements with a second stop to engage the interior of a first pet component and exert an increased coupling force to interlock two adjacent components.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanism taught by Barcelo to include a second attachment point configured to engage first pet component, the second attachment point disposed between the first end and the second end and having a second width as taught by Bach because doing so would have provided an attachment mechanism for detachably interconnecting a pair of toy building elements with a second stop to engage the interior of a first pet component and exert an increased coupling force to interlock two adjacent components.
Barcelo in view of Bach does not specifically teach the third attachment point having a third width that is larger than the first width. Choi teaches the third attachment point 110 having a third width that is larger than the first width of first attachment point 132 for the purpose of providing an attachment mechanism for a toy with a third width that is larger than the first width of first attachment point for easy tightening and simple fastening for improved usability. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanism taught by Barcelo in view of Bach to include the third attachment point having a third width that is larger than the first width as taught by Choi because doing so would have provided an attachment mechanism for a toy with a third width that is larger than the first width of first attachment point for easy tightening and simple fastening for improved usability.
b. Regarding claim 16, Barcelo in view of Bach and Choi does not specifically teach the third width is larger than the second attachment point width. Choi teaches third width 110 is larger than the second attachment point width 133 for the purpose of providing an attachment mechanism for a toy with a third stop that has a width that is larger than a width of a second stop for easy tightening and simple fastening for improved usability. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanism taught by Barcelo in view of Bach and Choi to include the third width that is larger than the second attachment point width as taught by Choi because doing so would have provided an attachment mechanism for a toy with a third stop that has a width that is larger than a width of a second stop for easy tightening and simple fastening for improved usability.
c. Regarding claim 17, Barcelo in view of Bach and Choi teaches (references to Barcelo) the attachment mechanism of claim 15 having first attachment point locking flange 76 located substantially adjacent a distal tip [0123]]. Barcelo in view of Bach and Choi does not specifically teach the first attachment point and the second attachment point separately secure the second pet component to the first pet component. Bach teaches first attachment point 6a [annular beads 6a, col. 2 lines 59-60] and second attachment point 5 [an annular flange 5 in the middle portion, col. 2 lines 60-61] separately secure second pet component 9b to first pet component 9a [recesses 7 will form a recess having a double width 2x adapted to receive the flange 5, col. 3 lines 12-13; beads 6a and 6b in combination with the flange 5 and the recesses 7 in the components 9a and 9b provide for an assembly, col.3 lines 15-17, FIG. 6] for the purpose of providing an attachment mechanism for detachably interconnecting a pair of toy building elements with a second stop to engage the interior of a first pet component and exert an increased coupling force to interlock two adjacent components.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanism taught by Barcelo in view of Bach and Choi to include a second stop configured to engage the interior of the first pet component separate from a first stop and limit removal of the second pet component from the first pet component as taught by Bach because doing so would have provided an attachment mechanism for detachably interconnecting a pair of toy building elements with a second stop to engage the interior of a first pet component and exert an increased coupling force to interlock two adjacent components.
d. Regarding claim 18, Barcelo in view of Bach and Choi teaches (references to Choi) the attachment mechanism of claim 15 wherein the first attachment point 132 has a first thickness and the second attachment point 133 has a second thickness that is smaller than the first thickness [FIG. 9f].
e. Regarding claim 19, Barcelo in view of Bach and Choi teaches (references to Barcelo) the attachment mechanism of claim 15 wherein stem 78 has a stem width [rod prong stem 78 having a predetermined stem length and stem width [0124]] that is smaller than the first width and the third width [FIG. 9f]. Barcelo in view of Bach and Choi teaches (references to Bach) the attachment mechanism of claim 15 wherein stem 1 has a stem width that is smaller than the second width 5 [an annular flange 5 in the middle portion, col. 2 lines 60-61, FIG. 5]. 

Response to Arguments
8.	Applicant’s arguments from the response filed on 05/24/2022 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicants arguments in the reply filed on 05/24/2022, see pages 6-8, with respect to the rejection of claims 1, 10, and 15 under 35 U.S.C 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Bach (US 4,461,116).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643